Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
2.	Claims 1, 3-4, 6-9, 11-15, 19 and 21 are pending and examined herein.

Information Disclosure Statement
3.	The information disclosure statement filed 06/08/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The subject matter in the PCT application to which the references in the IDS statement refer does not overlap with subject matter in the present application. It is unclear why the IDS was filed in this application and none of the references are relevant to the present invention.

Response to Arguments
4.	Applicant's arguments filed 06/08/21 have been fully considered but they are not persuasive.
5.	Applicant argues that because Brachet fails to disclose the recited coating methodologies for forming the claimed interlayer and coating, the claims cannot be properly rejected under 35 U.S.C. 103. The examiner disagrees. The claims are directed to “a fuel rod.” The combination of Lahoda and Brachet 
6.	However, according to MPEP 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
7.	"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
8.	Applicant has not provided an evidentiary basis for concluding that the claimed fuel rod is structurally different from the fuel rod of the proposed combinations of references. Accordingly, the rejections are maintained. 
9.	Moreover, Applicant’s arguments regarding the teachings of Mazzocoli and Kim are unpersuasive. In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977). Furthermore Brachet is relied upon in the proposed combinations for its teaching of cladding structure. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Brachet clearly teaches a fuel rod cladding having the claimed structure and a reason for combining it with the fuel rods of Lahoda or Kapil/Lahoda. A skilled artisan is not required to use the process taught by Brachet in this combination, especially when there are other available manufacturing processes for the same structure, as established by Mazzocoli and Kim. 
 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
15.	Claims 1, 3-4, 6-9, 11-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lahoda et al., US Publication 2006/0109946 in view of Brachet et al., US Publication 2017/0287578.
16.	Regarding claims 1 and 21, Lahoda discloses an accident tolerant fuel rod for light and heavy water reactors ([0002], Fig. 4) comprising: uranium nitride (UN) nuclear fuel in pellet (62) form ([0019], [0025]): a boron-containing integral fuel burnable absorber ([0019], [0023]): and a cladding (54) for housing the UN nuclear fuel and the boron-containing integral fuel burnable absorber. Lahoda is silent as to the material of its cladding. Brachet discloses a nuclear fuel rod cladding (see Fig. 7B), the cladding comprising a zirconium-containing cladding material (1), an interlayer layer (3) applied to the zirconium-containing cladding material; and a coating layer (2), wherein the interlayer is between the zirconium-containing cladding material and the coating layer (see Fig. 7B). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the predictable advantage of improving the fuel rod’s high-temperature chemical resistance ([0022]). 
17.	Although Brachet fails to disclose a cladding wherein the interlayer is formed by a physical vapor deposition process and the coating layer is formed by a cold spray thermal deposition process (as in claim 1) or wherein the interlayer is formed by a cold spray thermal deposition process and the coating layer is formed by a physical vapor deposition process (as in claim 21), the claims are directed to a fuel rod itself and Brachet teaches a cladding having the recited structure. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
18.	Regarding claims 3-4, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Brachet further teaches a cladding, wherein the interlayer has a thickness of 1 to 20 microns ([0056]), and wherein the interlayer is selected from the group consisting of Mo, Ta. W, and Nb ([0041] all of these elements are listed). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the reasons stated above.
19.	Regarding claim 6, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Claim 6 is product-by-process claims. MPEP 2113. The structure of the cladding of Brachet is the same as the claimed cladding structure. Accordingly, claim 6 is unpatentable in view of the combination of the cladding of Brachet with the fuel rod of Lahoda.
20.	Regarding claims 7-9, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Brachet’s cladding coating is chromium ([0094]), having a thickness of 5 to 50 microns ([0130]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the reasons stated above. (Note: claim 8 further limits the alternative limitation of “chromium alloy” recited in claim 8, making claim 8 equivalent to “wherein the coating is selected from the group consisting of chromium, FeCrAl, and FeCrAlY.”)
21.	Regarding claims 11-13 and 15, the combination of the cladding of Brachet with the fuel rod of Lahoda renders claim 1 obvious. Lahoda further discloses a fuel rod, wherein the integral fuel burnable absorber is selected from the group consisting of UB2 and ZrB2 ([0022]; both compounds are listed), wherein the integral fuel burnable absorber is intermixed with the nuclear fuel in the pellet ([0019], [0023]), wherein the integral fuel burnable absorber content in the pellet is between 100 ppm and .
22.	Claims 1, 3-4, 6-9, 11, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil, US Patent 5,147,598 in view of Lahoda et al., US Publication 2005/0286676, in further view of Brachet et al., US Publication 2017/0287578.
23.	Regarding claim 1, Kapil discloses an accident tolerant fuel rod for light and heavy water reactors (Fig. 4, column 4, lines 41-54) comprising: a nuclear fuel, in pellet form (62): a boron-containing integral fuel burnable absorber (68): and a cladding (54) for housing the nuclear fuel and the integral fuel burnable absorber (column 6, lines 13-28). Kapil does not disclose the nuclear fuel being UN. Lahoda teaches a UN nuclear fuel in pellet form ([0013], [0022]). One of ordinary skill in the art at the time of the invention would have found it obvious to use the UN fuel of Lahoda in the fuel rod of Kapil because Lahoda teaches that UN fuel provides the predictable advantage of lower fuel cost, reduced C-14 production, and reduction in parasitic reactions ([0006], [0014-6]). Kapil is silent as to the material of its cladding. Brachet discloses a nuclear fuel rod cladding (see Fig. 7B), the cladding comprising a zirconium-containing cladding material (1), an interlayer layer (3) applied to the zirconium-containing cladding material; and a coating layer (2), wherein the interlayer is between the zirconium-containing cladding material and the coating layer (see Fig. 7B). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Lahoda for the predictable advantage of improving the fuel rod’s high-temperature chemical resistance ([0022]). 
24.	Although Brachet fails to disclose a cladding wherein the interlayer is formed by a physical vapor deposition process and the coating layer is formed by a cold spray thermal deposition process (as in claim 1) or wherein the interlayer is formed by a cold spray thermal deposition process and the coating layer is formed by a physical vapor deposition process (as in claim 21), the claims are directed to a fuel In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.
25.	Regarding claims 3-4, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Brachet further teaches a cladding, wherein the interlayer has a thickness of 1 to 20 microns ([0056]), and wherein the interlayer is selected from the group consisting of Mo, Ta. W, and Nb ([0041] all of these elements are listed). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda for the reasons stated above.
26.	Regarding claim 6, the combination of the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda renders the parent claim obvious. Claim 6 is a product-by-process claims. MPEP 2113. The structure of the cladding of Brachet is the same of the claimed cladding structure. Accordingly, claim 6 is unpatentable in view of the combination of the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda.
27.	Regarding claims 7-9, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Brachet’s cladding coating is chromium ([0094]), having a thickness of 5 to 50 microns ([0130]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the cladding of Brachet with the fuel rod of Kapil as modified by the fuel of Lahoda for the reasons stated above. (Note: claim 8 further limits the alternative limitation of “chromium alloy” recited in claim 8, making claim 8 equivalent to “wherein the coating is selected from the group consisting of chromium, FeCrAl, and FeCrAlY.”)
28.	Regarding claims 11, 14, and 15, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. Kapil further discloses a fuel rod, 
29.	Regarding claim 19, the combination of the nuclear fuel of Lahoda and the cladding of Brachet with the fuel rod of Kapil renders the parent claim obvious. The nuclear fuel of Lahoda is UN, 
the nitrogen being enriched in the isotope of 15N ([0013]), the UN having a density between 80% and 99% of theoretical density ([0022]). One of ordinary skill in the art at the time of the invention would have found it obvious to use the UN fuel of Lahoda in the fuel rod of Kapil for the reasons stated above.
30.	Alternatively, claims 1, 6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over either Lahoda and Brachet or Kapil, Lahoda, and Brachet (as applied to claims 1 and 2 above), in further view of Mazzoccoli et al., US Publication 2015/0348652 and Kim et al., US Publication 2010/0091934. 
31.	As discussed above, claims 1, 6 and 21 contain product-by-process limitations. Brachet does not disclose a cladding formed by the recited coating processes. However, Mazzoccoli and Kim teach that a variety of processes including physical vapor deposition by plasma arc and cold spray coating processes are applicable to coating a zirconium-based nuclear fuel rod cladding (Mazzoccoli: [0022]; Kim: [0029-0035]). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to select a suitable coating method for the cladding taught by Brachet as applied to the fuel rod of either Lahoda or Kapil in view of Lahoda. 

Conclusion
32.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
33.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.

36.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
37.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646